Case 3:19-bk-30289       Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35              Desc
                            Main Document    Page 1 of 55



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In Re:

BLACKJEWEL, L.L.C. et al.                                                  Case No. 19-30289
                                                                                   Chapter 11
         Debtors.                                                       (Jointly Administered)

  NOTICE OF JOINT MOTION OF BLACK DIAMOND INSURANCE GROUP, LLC,
   CLEARWATER INVESTMENT HOLDINGS, LLC, FORREST MACHINE, LLC,
 JEFFERY A. HOOPS, LEXINGTON COAL ROYALTY COMPANY, LLC, REPUBLIC
    SUPERIOR PRODUCTS, LLC, TRIPLE H AVIATION, LLC, TRIPLE H REAL
 ESTATE, LLC AND WALLS & ASSOCIATES, PLLC TO CONVERT TO CHAPTER 7

        PLEASE TAKE NOTICE pursuant to the Order Establishing Certain Notice and Case
Management Procedures [DE# 2217] (the “Case Management Order”) that a hearing (the
“Hearing”) to consider the Joint Motion of Black Diamond Insurance Group, LLC, Clearwater
Investment Holdings, LLC, Forrest Machine, LLC, Jeffery A. Hoops, Lexington Coal Royalty
Company, LLC, Republic Superior Products, LLC, Triple H Aviation, LLC, Triple H Real Estate,
LLC and Walls & Associates, PLLC to Convert to Chapter 7 (the “Motion”) filed by Black
Diamond Insurance Group, LLC, Clearwater Investment Holdings, LLC, Forrest Machine, LLC,
Jeffery A. Hoops, Lexington Coal Royalty company, LLC, Triple H Aviation, LLC, Triple H Real
Estate, LLC and Walls & Associates, PLLC (the “Moving Parties”) on November 25, 2020 in the
above captioned bankruptcy case shall be held before the United States Bankruptcy Court for the
Southern District of West Virginia (the “Bankruptcy Court”) on December 17, 2020 at 9:30 a.m.

       PLEASE TAKE FURTHER NOTICE that the Hearing will be conducted pursuant to
the procedures in the Case Management Order as may be modified by further orders of the Court
from time to time. Any party wishing to be heard must comply with the terms and provisions
of the Case Management Order.

        PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the relief
requested in the Motion must be in writing and conformed to the Federal Rules of Bankruptcy
Procedure, the Local Rules of the Bankruptcy Court, and the procedures described in the Case
Management Order entered by the Bankruptcy Court on August 3, 2020, as amended on October
6, 2020. Any responses or objections shall be served in an accordance with the Case Management
Order on the following parties: (i) counsel for the Debtors, Squire Patton Boggs (US) LLP,, 201
E. Fourth Street, Suite 1900, Cincinnati, Ohio 45202, Attn: Stephen D. Lerner
(Stephen.lerner@squirepb.com),, Nava Hazan (nava.hazan@squirepbpb.com) and Travis A.
McRoberts (travis.mcroberts@squirepb.com)0; (ii) local counsel for the Debtors, Supple Law
Office, PLLC, 801 Viand Street, Point Pleasant, West Virginia 25550, Attn: Joe M. Supple
(joe.supple@supplelawoffice.com); and (iii) counsel for the Moving Parties, Dinsmore & Shohl
LLP, 611 Third Avenue, Huntington, West Virginia 25701, Attn: J.H. Mahaney
(john.mahaney@dinsmore.com) and Janet Smith Holbrook (janet.holbrook@dinsmore.com).




                                              1
Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35               Desc
                             Main Document    Page 2 of 55



       Any response must be filed and served no later than December 10, 2020 at 11:59 p.m.(the
“Objection Deadline”). If you or your attorney do not take these steps, the Court may decide that
you do not oppose thee relief south in the Motion and may enter an order granting that relief.

       Respectfully submitted, this 25th day of November, 2020.


                                             /s/ J.H. Mahaney
                                             J.H. Mahaney, Esquire (WVSB #6993)
                                             Janet Smith Holbrook, Esquire (WVSB #5853)
                                             DINSMORE & SHOHL LLP
                                             611 Third Avenue
                                             Huntington, West Virginia 25701
                                             Telephone (304) 529-6181
                                             Facsimile (304) 522-4312
                                             john.mahaney@dinsmore.com
                                             janet.holbrook@dinsmore.com

                                              Counsel for Black Diamond Insurance Group,
                                              LLC, Clearwater Investment Holdings, LLC,
                                              Forrest Machine, LLC, Jeffery A. Hoops,
                                              Lexington Coal Royalty Company, LLC, Triple H
                                              Aviation, LLC, Triple H Real Estate, LLC and
                                              Walls & Associates, PLLC




                                               2
 Case 3:19-bk-30289            Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                            Desc
                                  Main Document    Page 3 of 55



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In re:
                                                                                Chapter 11
BLACKJEWEL L.L.C., et al.,                                                      Case No. 19-30289
                                                                                (Jointly Administered)
         Debtors1.

JOINT MOTION OF BLACK DIAMOND INSURANCE GROUP, LLC, CLEARWATER
 INVESTMENT HOLDINGS, LLC, FORREST MACHINE, LLC, JEFFERY A. HOOPS,
     LEXINGTON COAL ROYALTY COMPANY, LLC, REPUBLIC SUPERIOR
PRODUCTS, LLC, TRIPLE H AVIATION, LLC, TRIPLE H REAL ESTATE, LLC AND
         WALLS & ASSOCIATES, PLLC TO CONVERT TO CHAPTER 7

         NOW COME Black Diamond Insurance Group, LLC, Clearwater Investment Holdings,

LLC, Forrest Machine, LLC, Jeffery A. Hoops, Lexington Coal Royalty Company, LLC, Triple H

Aviation, LLC, Triple H Real Estate, LLC and Walls & Associates, PLLC (collectively, the

“Moving Parties”), creditors and parties-in-interest in the above-captioned chapter 11 cases of the

Debtors, by and through counsel, and hereby submit this joint motion to convert these chapter 11

cases to chapter 7 pursuant to 11 U.S.C. § 1112(b).2 As discussed more fully below, cause clearly

exists under Section 1112(b)(1) to convert this matter to chapter 7. Given the Debtor’s ongoing,

and given its lack of operating assets permanent, negative net cash flow, and continuing financial

losses, there is no reason to continue this proceeding as a chapter 11 and incur the substantial and

unnecessary administrative expenses attendant to doing so. For the reasons contained herein, as

well as the reasons contained in the Moving Parties’ Preliminary Objection to the Debtors’ First



         1
                  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s Taxpayer
identification number are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation
Energy Holdings, LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605);
Dominion Coal Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone
Mountain Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC
(2213). The headquarters for each of the Debtors is located at P.O. Box 1010, Scott Depot, West Virginia 25560.
         2
                  Capitalized terms not otherwise defined in this Joint Motion shall have the meanings given to them
in the Disclosure Statement and Plan.

                                                         1
17151516.1
 Case 3:19-bk-30289       Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                   Desc
                             Main Document    Page 4 of 55



Amended Disclosure Statement and Joint Chapter 11 Plan of Liquidation (to be filed), the Plan

should be rejected and this matter converted to a chapter 7 proceeding. In support of this joint

motion, the Moving Parties state as follows:

                                JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                     RELEVANT FACTS

A.       Procedural History

         3.    Each of the Moving Parties is a party-in-interest in these chapter 11 cases.

         4.    Jeffery A. Hoops (“Mr. Hoops”) is a secured creditor in funds being held by the

registry of Court. See Claim No. 1182, Doc. No. 1187 at ¶27D and Doc. No. 1294 (funds totaling

$2,619,740.26 were deposited into the registry of the Court on October 24, 2019). Mr. Hoops also

timely filed pre-petition unsecured claims totaling $3,611,227.71, to which no objections were

made. See Claim Nos. 1085 and 1260.

         5.    The other Moving Parties timely filed pre-petition unsecured claims in the total

amount of $26,457,564.14, to which no objections were made. See Claim Nos. 191, 197, 198,

199, 201, 284, 876, 901, 902, 996, 1189, 1227 and 1271.

B.       Procedural History

         6.    On July 1, 2019 (the “Petition Date”), Debtors filed a voluntary petition under

chapter 11. See Doc. No. 1.

         7.    On October 21, 2020, Debtors filed their “First Amended Joint Chapter 11 Plan of

Liquidation” [Doc. No. 2499] (the “Plan”).



                                                 2
17151516.1
 Case 3:19-bk-30289       Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35               Desc
                             Main Document    Page 5 of 55



         8.    On October 21, 2020, Debtors filed their “First Amended Disclosure Statement for

Joint Chapter 11 Plan of Liquidation” [Doc. No. 2500] (the “Disclosure Statement”).

C.       Ownership and Control of the Debtors

         9.    A corporate organization chart of the Debtors is attached to the Disclosure

Statement as Exhibit 3.

         10.   LR-Revelation Holdings, L.P. and the John Reynolds Revocable Trust own a

majority interest in Blackjewel Holdings L.L.C. See Disclosure Statement at ¶ 3.1(b).

         11.   Blackjewel Investment L.L.C. owns a minority interest in Blackjewel Holdings

L.L.C. Id.

         12.   LR-Revelation Holdings, L.P. is affiliated with Lime Rock Partners, a private

equity investor. See Disclosure Statement at ¶ 3.2(a)(1).

         13.   The Debtors’ boards of directors consisted of John Reynolds, Jeffrey Scofield and

Mr. Hoops. See Doc. No. 731.

         14.   John Reynolds is the co-founder and managing director of Lime Rock Partners. See

https://www.lrpartners.com/team/john-reynolds/.

         15.   Jeffrey Scofield is the managing director and chief operating officer of Lime Rock

Partners. See https://www.lrpartners.com/team/jeffrey-scofield/.

         16.   Mr. Hoops was the president and chief executive officer of Blackjewel, L.L.C.

Disclosure Statement at ¶ 5.13.

D.       The Plan of Liquidation

         17.   The Debtors admit that “virtually all of the Debtors’ assets and operations have

been sold”. Disclosure Statement at ¶ 3.1(a), n.5.




                                                3
17151516.1
 Case 3:19-bk-30289         Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                      Desc
                               Main Document    Page 6 of 55



         18.    The only remaining assets appear to be unrestricted cash of $146,243 and existing

claims against Clearwater Investment Holdings, LLC, United Bank, Lexington Coal Company and

Mr. Hoops. According to the Debtors, there also exist inchoate and/or undetermined possible

future claims against Mr. Hoops, his wife, their children and their families, and several businesses.

See Doc. No. 2498 and Disclosure Statement at ¶ 5.19.

         19.    The Plan proposes the creation of a Liquidation Trust and a Reclamation Trust,

however, the Plan neither provides the names of the trustee of either trust nor discloses the amount

of compensation they will receive. See Articles 9 and 10 of the Plan.

         20.    During a hearing on October 15, 2020, counsel for the Debtors indicated that David

Beckman (“Mr. Beckman”) should be the Liquidating Trustee. Mr. Beckman is currently

employed as the Debtors’ chief executive officer and chief restructuring officer. See Disclosure

Statement at ¶ 5.3. Mr. Beckman receives a fixed salary of $150,000 each month, which equates

to a staggering annual salary of $1,800,000 for a cumulative total of $2,550,000 through November

2020. See Doc. No. 124. In addition to that amount, Mr. Beckman’s colleagues at FTI Consulting,

Inc., who regularly assist Mr. Beckman and the Debtors, charge as much as $1,195 per hour. Id.

         21.    Though the Plan specifically excludes Mr. Hoops, members of his family and their

businesses from any releases, the Plan provides absolute and unconditional releases of the Debtors’

other pre-petition and post-petition officers, directors and owners even though they provide no

consideration in return. See Article 12 of the Plan.

E.       The Debtors’ Dire Financial Situation

         22.    The Debtors reported assets having a total book value of more than $357 million3

on the Petition Date. See Doc. No. 1140. The Debtors, however, realized a total of less than $44


         3
                This amount includes a reported net book value of $112,100,771 of machinery, equipment and
vehicles. See Doc. No. 1140. According to an appraisal prepared by Gaddy Engineering Company dated July 12,

                                                    4
17151516.1
 Case 3:19-bk-30289           Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                         Desc
                                 Main Document    Page 7 of 55



million from the sale of nearly all reported assets through October 31, 2020. See Cash Receipts

and Disbursement Statements included with Debtors’ Monthly Operating Reports.                            Thus,

substantially all of the Debtors’ assets were sold for $313 MILLION LESS than their reported

value, before expenses.

         23.     Through October 31, 2020, the Debtors reported total cumulative expenses of more

than $80 MILLION. See Income Statements included with Debtors’ Monthly Operating Reports.

During that time, the Debtors’ reported total cumulative net losses of more than $39 MILLION.

Id.

         24.     As of October 31, 2020, the Debtors had only $146,243 of unrestricted cash

remaining, yet there are substantial unresolved administrative and priority claims. See Doc. No.

2573. The Department of Labor has filed a substantial administrative claim which has been

continued indefinitely. See Disclosure Statement at ¶ 5.4 Doc. No. 2500. The Department of

Justice is investigating the Debtors alleging relating to the False Claims Act, a fact disclosed in

neither the Disclosure Statement nor the Plan. See Doc. No. 2201. The Debtors have multiple

outstanding permit violations, outstanding reclamation liabilities of untold amounts, unpaid post-

petition taxes totaling $3,270,503 [Doc. No. 2498], income tax returns that have yet to be filed and

tax liabilities of untold amounts, unpaid healthcare claims totaling $14,983,826.14 [Disclosure

Statement at ¶ 5.5(a)], unfunded pension obligations totaling $11,931,278 [Id. at ¶ 5.5(b)], other

employee benefits that could be asserted as administrative or priority claims, and $13,130,955




2018, the fair market value of the Debtors’ property and equipment at the Belle Ayr surface mine and Eagle Butte
surface mine totaled $165,055,655. See Exhibit A. According to an appraisal prepared by Ritchie Brothers dated
September 14, 2018, the fair market value of 58 pieces of mining equipment totaled $14,295,000. See Exhibit B.

                                                       5
17151516.1
 Case 3:19-bk-30289           Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                        Desc
                                 Main Document    Page 8 of 55



payable to the professionals [Doc. No. 2573], which combined with the $13,202,079 those same

professionals previously received, totals a staggering $26,333,0344.

F.       The Debtors’ Past-Due Income Tax Returns

         25.     On November 15, 2019, the Internal Revenue Service (the “IRS”) filed a motion to

compel the Debtors to file numerous past-due payroll, excise, partnership and corporate returns

for 2018 and 2019. See Doc. No. 1430.

         26.     On December 13, 2019, the court granted the IRS’ motion to compel the Debtors

to file tax returns. See Doc. No. 1523. In that order, the court ruled that if the Debtors were unable

to prepare and file the required tax returns, the court may, upon further motion of the IRS, appoint

a trustee to prepare and file all required tax returns. Id.

         27.     On March 13, 2020, the Debtors’ asked the court to authorize the Debtors’ chief

executive officer and chief restructuring officer or the Debtors’ chief financial officer to sign all

of the Debtors’ past-due tax returns as well as any of the Debtors’ future tax returns. See Doc. No.

1857.

         28.     The Debtors admit that the Federal and various state partnership and corporate

income tax returns for 2018 and 2019 which are the subject of the various motions and orders

described above have yet to be filed. See Doc. No. 2409.

G.       The Committee’s Motion to Convert

         29.     On April 24, 2020, the Official Committee of Unsecured Creditors (the

“Committee”) filed a motion to convert these cases to chapter 7. See Doc. No. 1938.

         30.     At that time, as the Committee acknowledged, “the Debtors’ estates are presently

administratively insolvent and it is highly improbably that the Debtors will have sufficient funds


         4
                  The Debtors’ Monthly Operating Reports do not include retainers totaling $475,000 paid to the
Debtors’ professionals immediately prior to the Petition Date. See [Doc. Nos. 120-2, 122-2, and 124-2].

                                                      6
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                Desc
                              Main Document    Page 9 of 55



available to satisfy, among other provisions, Section 1129(a)(9) of the Bankruptcy Code.” Id. at

¶ 14.

         31.   The Committee further acknowledged that “administrative expenses of the estates

far exceed the Debtors’ available cash and value of remaining assets” and “the delta between the

amount of administrative and priority claims and the amount of available cash and remaining assets

is simply too vast to believe that, even with the Debtors’ best efforts, they will have sufficient

funds available to confirm a chapter 11 plan of liquidation.” Id. at ¶ 14 and ¶ 22.

         32.   According to the Committee, at that time, the Debtors “only had cash available in

the amount of $3,990,667” [Id. at ¶ 15], “unpaid post-petition payables in the amount of

$9,932,118 and unpaid post-petition taxes in the amount of $3,268,514” [Id. at ¶ 16], and “accrued

and unpaid professional fees and expenses of Debtors’ professionals and Committee’s

professionals alone exceed[ing] $8,000,000”. Id. at ¶ 19.

         33.   By every measure, the Debtors’ financial situation has significantly worsened. As

of October 31, 2020, unrestricted cash dwindled to only $146,243, unpaid post-petition payables

have grown to $14,911,378, unpaid post-petition taxes now total $3,270,503 and accrued and

unpaid professional fees and expenses of Debtors’ professionals and Committee’s professionals is

now $13,130,955, all of which continue to grow at an alarming rate. See Doc. No. 2573.

                                          ARGUMENT

         34.   Section 1112(b)(1) provides for mandatory conversion of a chapter 11 case to

chapter 7 upon a showing of cause. As that provision provides, “on request of a party in interest,

and after notice and a hearing, the court shall convert a case under this chapter to a case under

chapter 7 or dismiss a case under this chapter, whichever is in the best interests of creditors and

the estate, for cause unless the court determines that the appointment under section 1104(a) of a



                                                 7
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                  Desc
                             Main Document     Page 10 of 55



trustee or an examiner is in the best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1)

(emphasis added); see In re Burgess, Case No. 11-1257, 2013 Bankr. LEXIS 4540, *12 (Bankr.

N.D. W. Va. Oct. 30, 2013) (instructing that once cause is established, courts are required to

either convert to a chapter 7 case or dismiss the case) (emphasis added); In re Quail Farm, LLC,

Case No. 09-bk-298, 2010 Bankr. LEXIS 1261, *19 (Bankr. N.D. W. Va. May 5, 2010) (same);

see also In re Ashley Oaks Dev. Corp., 458 B.R. 280, 284 (Bankr. D.S.C. 2011).

         35.   Section 1112(b)(4) provides a non-exhaustive list of factors that constitute “cause”

for purposes of section 1112(b)(1). 11 U.S.C. § 1112(b)(4); see also In re Emerald Grande, LLC,

Case No. 17-bk-21, 2018 Bankr. LEXIS 1614, at *5–6 (Bankr. N.D. W. Va. June 4, 2018).

According to section 1112(b)(4), cause exists where there is:

               (A)    substantial or continuing loss to or diminution of the estate
               and the absence of a reasonable likelihood of rehabilitation; …

               (I)      failure timely to pay taxes owed after the date of the order
               for relief or to file tax returns due after the date of the order for relief
               …

11 U.S.C. § 1112(b)(4).

A.       CAUSE EXISTS UNDER SECTION 1112(b)(4)(A) BECAUSE THE
         ADMINISTRATIVE EXPENSES ASSOCIATED WITH THE ESTATE ARE SKY-
         ROCKETING AND THERE IS NO REASONABLE BASIS TO CONCLUDE THAT
         THE DEBTORS WILL REHABILITATE.

         (1)   The Debtors’ estates are experiencing substantial and continuing loss.

         36.   The relevant inquiry under section 1112(b)(4)(A) is whether the estate is suffering

substantial or continuing (but not necessarily both) losses. In re Paterno, 66 (citing 11 U.S.C.

§ 1112(b)(4)(A); In re Landmark Atlantic Hess Farm, LLC, 448 B.R. 707, 713 (Bankr. D. Md.

2011); also citing In re Creekside Sr. Apartments, L.P., 489 B.R. 51, 61 (6th Cir. 2013); In re

Miller, 496 B.R. 469, 479 (Bankr. E.D. Tenn. 2013)). Typically, courts review the debtor’s



                                                    8
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35               Desc
                             Main Document     Page 11 of 55



financial records filed with the court to determine whether the debtor is suffering these kinds of

losses, and either an absence of reliable income or an inability to pay current expenses as they

come due satisfy the standard. Id. at 66–67 (citing In re Park, 436 B.R. 811, 816 (Bankr. W.D.

Va. 2010); In re Vallambrosa Holdings, LLC, 419 B.R. 81, 88 (Bankr. S.D. Ga. 2009); In re Miell,

419 B.R. 357, 366 (Bankr. N.D. Iowa 2009); Nester v. Gateway Access Sols., Inc. (In re Gateway

Access Sols., Inc.), 374 B.R. 556, 564 (Bankr. M.D. Pa. 2007)). The Debtors are no longer

operating and are not generating any income or have only minimal assets left to sell. The Debtors

have only minimal cash available, untold amounts of administrative and priority claims, and

absolutely no reasonable ability whatsoever to pay any expenses as they come due.

         37.   The Northern District of West Virginia has held that negative cash flow alone is

sufficient to establish cause under section 1112(b)(4)(A), stating:

               To show that the Debtor has incurred substantial or continuing loss
               or diminution to the estate, the “[m]ovant must show that the Debtor
               continues to incur losses or maintains a negative cash flow position
               after the filing of the bankruptcy petition.” In re Roan Valley, LLC,
               Case No. 09-13220, 2009 Bankr. LEXIS 4246, at *6 (Bankr. N.D.
               Ga. November 25, 2009). The absence of a reliable source of
               income together with the inability to pay current expenses is
               sufficient to show continuing loss. E.g., Santa Fe Minerals, Inc. v.
               BEPCO, L.P. (In re 15375 Memorial Corp.), 386 B.R. 548, 551
               (Bankr. D. Del. 2008). Although negative cash flow is sufficient to
               establish the first element of cause under § 1112(b)(4)(A), even if a
               debtor has positive cash flow, continuing loss can be shown by an
               ‘actual depreciation in the value of property of the estate.’ In re
               Tolco Properties, Inc., 6 B.R. 482, 486 (Bankr. E.D. Va. 1980)
               (quoting COLLIER ON BANKRUPTCY)).

In re Quail Farm, LLC, 2010 Bankr. LEXIS 1261, at *7; see In re Emerald Grande, LLC, Case

No. 17-bk-21, 2018 Bankr. LEXIS 1614, at *5–6 (Bankr. N.D. W. Va. June 4, 2018) (quoting In

re Burgess, 2013 Bankr. LEXIS 4540, at *2 (citing 7 COLLIER ON BANKRUPTCY ¶ 1112.04 (Alan

N. Resnick & Henry J. Sommer eds., 16th ed.)).



                                                 9
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                   Desc
                             Main Document     Page 12 of 55



          38.   “In the context of a debtor who has ceased business operations and liquidated

virtually all of its assets, any negative cash flow – including that resulting only from administrative

expenses – effectively comes straight from the pockets of the creditors. This is enough to satisfy

the first element of § 1112(b)(1). … [I]t is difficult to imagine a liquidating debtor who will not

meet the criteria for cause described in § 1112(b)(1).” Loop Corp. v. United States Tr., 379 F.3d

511, 516 (8th Cir. 2004) (emphasis added); see In re RainTree Healthcare of Forsyth LLC, Case

No. 17-51237, 2018 Bankr. LEXIS 334, *21–22 (Bankr. M.D.N.C. Feb. 7, 2018) (quoting Loop

Corp.).

          39.   The plan filed by the Debtors in this proceeding is one of liquidation, not

reorganization. There can be no doubt that the Debtors are experiencing significant negative cash

flow. The Debtors suffered a staggering cumulative total net loss of more than $39 million through

October 31, 2020. See e.g. Debtors’ Monthly Operating Reports. As of October 31, 2020, the

Debtors had only $146,243 of unrestricted cash remaining yet have unpaid post-petition taxes

totaling $3,270,503 [Doc. No. 2573], unpaid healthcare claims totaling $14,983,826.14

[Disclosure Statement at ¶ 5.5(a)], unfunded pension obligations totaling $11,931,278 [Disclosure

Statement at ¶ 5.5(b)], $13,130,955 payable to the professionals [Doc. No. 2573], and untold

amounts of other administrative and priority claims. [Doc. No. 2573]. Thus, the only parties who

have benefitted from the bankruptcy are the professionals, who have either received or are owed a

combined total of more than $26 million. This amount will continue to grow, at creditors’ expense,

if these cases are not converted to chapter 7 expeditiously.

          40.   The costs of administering and winding-up an estate always factor into a section

1112(b)(4)(A) analysis. See, e.g., In re Emerald Grande, LLC, 2018 Bankr. LEXIS 1614, at *6–

7 (citing In re BH S & B Holdings, LLC, 439 B.R. 342, 349 (Bankr. S.D.N.Y. 2010)) (“Notably, a



                                                  10
17151516.1
 Case 3:19-bk-30289         Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                    Desc
                              Main Document     Page 13 of 55



debtor’s administrative insolvency can demonstrate cause under § 1112(b)(4)(A) or serve as

independent cause for conversion, although not explicitly listed in the statute.”); In re RainTree

Healthcare of Forsyth LLC, 2018 Bankr. LEXIS 334, at *23 (“[T]he continued costs of

administering the estate, including counsel fees and quarterly fees, constitutes a sufficient

continuing loss to the estate to support a finding of cause under section 1112(b)(4)(A).”); In re

Creech, 538 B.R. 245, 249 (Bankr. E.D.N.C. 2015) (citing In re Landmark Atl. Hess Farm, LLC,

448 B.R. 707, 714 (Bankr. D. Md. 2011)) (“Substantial and continuing loss has been found where

a debtor did not engage in any business activity and had no income or funds to make payments,

while at the same time continued to accrue post-petition debt and administrative costs.”). There

can be no denying that the Debtors have significant unpaid administrative costs which only

continue to increase and no income or funds with which to pay those costs.

         41.    The estate professionals involved in these cases may be providing legitimate

services, but they are nevertheless running up significant debts to the estate, at the expense of the

unsecured creditors, which is all that matters for purpose of evaluating whether the first element

of section 1112(b)(4)(A) is satisfied. “[P]rofessional services come at a cost … [a]nd the hard fact

is that these costs are rapidly mounting expenses for the estate that help put the estate in the position

of continuing substantial losses.” In re Brutsche, 476 B.R. 298, 305 (Bankr. D. N.M. 2012). See

also In re Angel Fire Water Co., LLC, No. 13-bk-10868, 2015 WL 251570, at *4 (Bankr. D. N.M.

2015) (“The Debtor has no income, cash, or business operations, but continues to incur monthly

expenses such as U.S. Trustee fees, attorneys fees … The Court concludes that there is a continuing

diminution of Debtor’s estate”). The current estate professionals are not providing any services

that a chapter 7 trustee in West Virginia would be unwilling and unable to provide at a significantly

reduced cost to the estate and ultimately the unsecured creditors.



                                                   11
17151516.1
 Case 3:19-bk-30289          Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                Desc
                               Main Document     Page 14 of 55



         (2)      The Debtors have no reasonable likelihood of rehabilitation.

         42.      The second part of section 1112(b)(4)(A) is also easily satisfied because the

Debtors are being liquidated and their rehabilitation is neither envisioned nor possible. The

concept of rehabilitation has been explained as follows:

                  Section 1112(b)(4)(A) requires that a Debtor who has incurred
                  substantial or continuing losses to have a reasonable likelihood of
                  rehabilitation.

                  ‘Rehabilitation’ is a different and, unfortunately for Debtor, much
                  more demanding standard than ‘reorganization.’ “Significantly, the
                  second part of the test under section 1112(b)(4)(A) requires a
                  reasonable likelihood of ‘rehabilitation,’ not ‘reorganization.’ Thus,
                  the standard under section 1112(b)(4)(A) is not the technical one of
                  whether the debtor can confirm a plan, but, rather, whether the
                  debtor’s business prospects justify continuance of the reorganization
                  effort. Rehabilitation is not another word for reorganization.
                  Rehabilitation means to reestablish a business. Whereas
                  confirmation of a plan could include a liquidation plan,
                  rehabilitation does not include liquidation.”

In re Brutsche, 476 B.R. at 301-02 (citing 7 Collier on Bankruptcy ¶ 1112.04[6][a][ii]); see also

Moody v. Sec. Pac. Bus. Credit, Inc., 85 B.R. 319, 344 (W.D. Pa. 1988) (“Rehabilitation [. . .] may

not include liquidation. As the term is used in section 1112(b)(1), it means to put back in good

condition: re-establish on a firm, sound basis”) (internal citation and quotation omitted).

         43.      The sale of substantially all of the Debtors’ assets was completed more than one

year ago. The Debtors are liquidating, not reorganizing. There is no plan or basis for the Debtors

being re-established as a going business.           The Debtors have absolutely no prospect of

rehabilitation.

         (3)      Cause exists even more so now that it did when the Committee moved the
                  Court to convert these cases to chapter 7.

         44.      Since the Committee filed its motion to convert these cases to chapter 7 on April

24, 2020, the Debtors’ financial situation has become bleaker – significantly more post-petition


                                                   12
17151516.1
 Case 3:19-bk-30289         Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                  Desc
                              Main Document     Page 15 of 55



expenses and taxes owed, significantly greater professional fees and expenses payable, and

significantly less cash available.

         45.   If the Committee agreed that the Debtors’ estates were administratively insolvent

then, they must agree the Debtors’ estates are even more so now.

         46.   As the Committee was keenly aware, “continuing in chapter 11 will only increase

the administrative expense burden on the already administratively insolvent estates and further

distance general unsecured creditors from any likelihood of recovery”. Doc. No. 1938 at ¶ 22.

         47.   As the Committee suggested in its motion to convert, it is now time to “stop the

bleeding”. Id. at ¶ 34.

B.       CAUSE EXISTS UNDER SECTION 1112(b)(4)(I) AND 521(j)(2) AS A RESULT OF
         THE DEBTORS’ CONTINUED REFUSAL TO FILE TAX RETURNS.

         48.   On November 15, 2019, the Internal Revenue Service (the “IRS”) filed a motion to

compel the Debtors to file numerous past-due payroll, excise, partnership, and corporate returns

for 2018 and 2019. See Doc. No. 1430.

         49.   On December 13, 2019, the court granted the IRS’ motion to compel the Debtors

to file tax returns. See Doc. No. 1523. The court ruled that if the Debtors were unable to prepare

and file the required tax returns, the court may, upon further motion of the IRS, appoint a trustee

to prepare and file all required tax returns. Id.

         50.   On March 13, 2020, the Debtors asked the court to authorize the Debtors’ chief

executive officer and chief restricting officer or the Debtors’ chief financial officer to sign all of

the Debtors’ past-due tax returns as well as any of the Debtors’ future tax returns. See Doc. No.

1857.

         51.   In their March 13, 2020 motion, the Debtors stated the following:




                                                    13
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                  Desc
                             Main Document     Page 16 of 55



               15. The Debtors are cognizant of their obligations to file the Tax
               Returns and are doing everything in their power to comply with the
               Agreed Order and section 521 of the Bankruptcy Code. However,
               unless the Court authorizes the Officers to execute the Partnership
               Returns, Corporate Return, and State Tax Return, the Debtors will
               be unable to do so and will be susceptible to a motion for
               conversion or dismissal of these cases under section 521(j)(1) of
               the Bankruptcy Code….

Id. (emphasis added).

         52.   Section 521(j) provides:

                      (1)      Notwithstanding any other provision of this title, if
               the debtor fails to file a tax return that becomes due after the
               commencement of the case or to properly obtain an extension of the
               due date for filing such return, the taxing authority may request that
               the court enter an order converting or dismissing the case.

                       (2)     If the debtor does not file the required return or
               obtain the extension referred to in paragraph (1) within 90 days after
               a request is filed by the taxing authority under that paragraph, the
               court shall convert or dismiss the case, whichever is in the best
               interests of creditors and the estate.

11 U.S.C. 521(j) (emphasis added).

         53.   It has been nearly a year since the IRS requested the Debtors to file all of the past-

due tax returns.

         54.   “[T]he failure to file a tax return or pay taxes post-petition is ground for

dismissal.” In re Costa Bonita Beach Resort, 513 B.R. 184, 196 (Bankr. D.P.R. 2014) (citing In

re Dr. R. C. Samanta Roy Inst. Of Sci Tech. Inc., 465 Fed. App’x 93, 98 (3d Cir. 2011)). The

failure to file a tax return constitutes cause for dismissal under 11 U.S.C. 1112(b)(4)(I). See In re

Draiman, 450 B.R. 777, 800 (Bankr. N.D. Ill. 2011). See also In re Westhampton Coachworks,

Ltd., 2010 WL 5348422 *5 (Bankr. E.D.N.Y. Dec. 21, 2010) (the failure to pay post-petition taxes

is cause to dismiss or convert); In re Blvd. Entm’t Greenville, LLC *6–7 (quoting In re Congaree

Triton Acquisitions, LLC, 492 B.R. 843, 850 (Bankr. D.S.C. 2012) (quoting Jackson v. U.S. (In re


                                                 14
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                   Desc
                             Main Document     Page 17 of 55



Jackson), No. 96-1357, 1997 U.S. App. LEXIS 21635, at *3 (4th Cir. Aug. 15, 1997)) (holding

that the failure to pay any taxes owed after the date of the bankruptcy order is sufficient to warrant

dismissal or conversion); In re Whitney Lake, LLC, C/A No. 08-05729-JW, 2009 Bankr. LEXIS

4273, *8 (Bankr. D.S.C. May 5, 2009) (holding that failure to pay taxes when due is sufficient to

establish cause under section 1112(b)(4)(I)).

         55.   The Debtors admit that they had the ability to timely file several tax returns. See

Doc. No. 2409. The Debtors have also repeatedly acknowledged that that they have failed to do

so and continue to refuse to do so. Id.

C.       CAUSE EXISTS DUE TO THE ADMINISTRATIVE INSOLVENCY OF THE
         DEBTORS.

         56.   Because the list of examples of cause set forth in Section 1112(b)(4) are illustrative

and not exhaustive, courts have also found that the administrative insolvency of a debtor’s estate

constitutes separate and independent cause to convert a chapter 11 case to a chapter 7. See In re

Emerald Grande, 2018 WL 2703071, at *3 (“[A] debtor's administrative insolvency can

demonstrate cause under [section] 1112(b)(4)(A) or serve as independent cause for conversion,

although not explicitly listed in the statute.”); In re BH S & B Holdings, LLC, 439 B.R. 342, 349

(Bankr. S.D.N.Y. 2010) (“The Court further concludes that the Debtors’ administrative insolvency

constitutes cause to convert these cases.”); In re Bartmann, 310 B.R. 663 (B.A.P. 10th Cir. 2004)

(affirming bankruptcy court’s conversion order based, in part, on administrative insolvency of the

debtor); In re Desmond, 331 B.R. 42, 44 (Bankr. D.N.H. 2005) (same).

         57.   The Debtors have sold substantially all of their assets and there is no plan or basis

for the Debtors’ reestablishment as a going business. The Debtors have absolutely no prospect of

rehabilitation. Because the Debtors have only $146,243 of unrestricted cash available as of




                                                 15
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                   Desc
                             Main Document     Page 18 of 55



October 31, 2020, and few remaining assets, but owe millions in administrative and priority claims,

the Debtors are undoubtedly administratively insolvent.

D.        CONVERSION IS IN THE BEST INTEREST OF THE ESTATES.

          58.   Once cause is established, the court must determine whether conversion or

dismissal is in the best interests of creditors. In re Superior Siding & Window, Inc., 14 F.3d 240,

242 (4th Cir. 1994). In evaluating whether conversion or dismissal is in the best interests of

creditors, the bankruptcy court must consider the interests of all creditors. In re Superior Siding,

14 F.3d at 243. Courts have found conversion best served the interests of all creditors when

conversion was expected to reduce administrative expenses and the chapter 7 trustee would be in

a better position to exercise independent judgment concerning the debtor's claims. In re Nelco

Ltd., 210 B.R. 707, 709–10 (Bankr. E.D. Va. 1997). Courts have also converted cases when

maintaining the case in chapter 11 would only result in further diminution of the estate. In re

Bartmann, 310 B.R. at 663 (B.A.P. 10th Cir. 2004).

          59.   It is axiomatic that a debtor may not enjoy the protection of chapter 11 indefinitely.

“[I]t is not the purpose of Chapter 11 to allow a debtor a permanent cloak of protection while the

estate’s assets continue to diminish and the operational coherence unravels.” In re Galvin, 49 B.R.

665, 669 (Bankr. D.N.D. 1985). “The function of Chapter 11 is rehabilitation – not disintegration.”

Id. 50.

          60.   Continuing these cases in chapter 11 will only increase the administrative expense

burden on the already administratively insolvent estates. Conversion will dramatically reduce the

overall professional costs by terminating the Committee and its professionals, terminating the

Debtors’ professionals, and eliminating the Debtors’ U.S. Trustee fee obligations. Conversion

would permit an objective chapter 7 trustee to analyze the viability of any claims that could be



                                                  16
17151516.1
 Case 3:19-bk-30289          Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                 Desc
                               Main Document     Page 19 of 55



asserted against any third parties, such as the Debtors’ other pre-petition and post-petition officers,

directors and owners, which the Debtors propose to fully release, and to pursue those claims if the

trustee determines them viable, free of any restrictions that may be imposed by the broad release

and exculpation provisions in the Plan.

E.       WHETHER THE DEBTORS CAN CONFIRM THE PLAN IS IRRELEVANT.

         61.   Whether or when the Debtors can confirm a plan is irrelevant to the issue of whether

these cases should be converted.

         62.   Section 1112(b)(2) provides:

               The court may not convert a case under this chapter to a case under
               chapter 7 or dismiss a case under this chapter if the court finds and
               specifically identifies unusual circumstances establishing that
               converting or dismissing the case is not in the best interests of
               creditors and the estate, and the debtor or any other party in interest
               establishes that –

                       (A)     there is a reasonable likelihood that a plan will be
                               confirmed within the timeframes established in
                               sections 1121(e) and 1129(e) of this title, or if such
                               sections do not apply, within a reasonable period of
                               time; and

                       (B)     the grounds for converting or dismissing the case
                               include an act or omission of the debtor other than
                               under paragraph (4)(A) –

                                       (i)     for which there exists a reasonable
                                               justification for the act or omission;
                                               and

                                       (ii)    that will be cured within a reasonable
                                               period of time fixed by the court.

11 U.S.C. § 1112(b)(2) (emphasis added).

         63.   Although section 1112(b)(2) affords courts discretion to deny a motion to convert

if “unusual circumstances” exist and “there is a reasonable likelihood that a plan will be confirmed



                                                  17
17151516.1
 Case 3:19-bk-30289        Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                Desc
                             Main Document     Page 20 of 55



… within a reasonable period of time”, no such discretion is available where, as here, the motion

seeks conversion for cause under section 1112(b)(4)(A). 11 U.S.C. § 1112(b)(2)(B). Thus, where

cause is shown under section 1112(b)(4)(A), section 1112(b)(2) does not apply and the case must

be converted or dismissed, regardless of the circumstances. In re Burgess, 2013 Bankr. LEXIS

4540, at *10–11 (quoting In re Quail Farm, LLC, 2010 Bankr. LEXIS 1261, at *2; citing In re

Ashley Oaks Development Corp., 458 B.R. at 284–85; In re Ramreddy, Inc., 440 B.R. 103, 112–

13 (Bankr. E.D. Pa. 2009) (citation omitted); Brutsche, 476 B.R. at 306 (citing ARS, 433 B.R. at

865, n.25) (“The statute is explicit that the Court may not rely on unusual circumstances to refuse

to convert or dismiss if it finds cause under § 1112(b)(4)(A)”); In re RainTree Healthcare of

Forsyth LLC, No. 17-bk-51237, 2018 WL 770367, at *8 n.17 (Bankr. M.D. N.C. Feb. 7, 2018)

(“the statute makes clear that the exception under section 1112(b)(2) does not apply where cause

is established under section 1112(b)(4)(A), as it has been here”).

                                 RESERVATION OF RIGHTS

         64.   The Moving Parties’ investigation is on-going. The Moving Parties reserve their

right to amend, modify or supplement this Motion in response to, or as a result of, any discovery

being conducted in connection with these bankruptcy cases. Nothing contained herein is intended

to be a waiver by the Moving Parties of any right, objection, argument, claim or defense with

respect to any matter, all of which are hereby expressly reserved. The Moving Parties reserve all

of their rights to raise the issues contained in this Motion and any other related issues in any

contested matter and/or adversary proceeding.

                                         CONCLUSION

         WHEREFORE, for all of the reasons set forth herein and which may later be developed

upon the record, Black Diamond Insurance Group, LLC, Clearwater Investment Holdings, LLC,



                                                18
17151516.1
 Case 3:19-bk-30289       Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35              Desc
                            Main Document     Page 21 of 55



Forrest Machine, LLC, Mr. Hoops, Lexington Coal Royalty Company, LLC, Triple H Aviation,

LLC, Triple H Real Estate, LLC and Walls & Associates, PLLC respectfully request the Court

grant their motion to convert these chapter 11 cases to chapter 7 and for such other and further

relief as the Court may deem just and proper.




                                            Respectfully submitted,

                                            BLACK DIAMOND INSURANCE GROUP,
                                            LLC,    CLEARWATER       INVESTMENT
                                            HOLDINGS, LLC, FORREST MACHINE, LLC,
                                            JEFFERY A. HOOPS, LEXINGTON COAL
                                            ROYALTY COMPANY, LLC, REPUBLIC
                                            SUPERIOR PRODUCTS, LLC, TRIPLE H
                                            AVIATION, LLC, TRIPLE H REAL ESTATE,
                                            LLC AND WALLS & ASSOCIATES, PLLC

                                            By Counsel:

                                            /s/ J. H. Mahaney
                                            J.H. Mahaney, Esquire (WVSB #6993)
                                            Janet Smith Holbrook, Esquire (WVSB #5853)
                                            DINSMORE & SHOHL LLP
                                            Post Office Box 2185
                                            Huntington, WV 25722-2185
                                            Telephone: (304) 529-6181
                                            Facsimile: (304) 522-4312
                                            john.mahaney@dinsmore.com
                                            janet.holbrook@dinsmore.com

                                            Counsel for Black Diamond Insurance Group,
                                            LLC, Clearwater Investment Holdings, LLC,
                                            Forrest Machine, LLC, Jeffery A. Hoops,
                                            Lexington Coal Royalty Company, LLC, Triple H
                                            Aviation, LLC, Triple H Real Estate, LLC and
                                            Walls & Associates, PLLC




                                                19
17151516.1
 Case 3:19-bk-30289           Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35                        Desc
                                Main Document     Page 22 of 55



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

In re:
                                                                            Chapter 11
BLACKJEWEL, L.L.C., et al.,                                                 Case No. 19-30289
                                                                            (Jointly Administered)
         Debtors1.

                                    CERTIFICATE OF SERVICE

     The undersigned attorney hereby certifies that the foregoing “NOTICE OF JOINT
MOTION OF BLACK DIAMOND INSURANCE GROUP, LLC, CLEARWATER
INVESTMENT HOLDINGS, LLC, FORREST MACHINE, LLC, JEFFERY A. HOOPS,
LEXINGTON COAL ROYALTY COMPANY, LLC, REPUBLIC SUPERIOR
PRODUCTS, LLC, TRIPLE H AVIATION, LLC, TRIPLE H REAL ESTATE, LLC AND
WALLS & ASSOCIATES, PLLC TO CONVERT TO CHAPTER 7” and “JOINT MOTION
OF BLACK DIAMOND INSURANCE GROUP, LLC, CLEARWATER INVESTMENT
HOLDINGS, LLC, FORREST MACHINE, LLC, JEFFERY A. HOOPS, LEXINGTON
COAL ROYALTY COMPANY, LLC, REPUBLIC SUPERIOR PRODUCTS, LLC,
TRIPLE H AVIATION, LLC, TRIPLE H REAL ESTATE, LLC AND WALLS &
ASSOCIATES, PLLC TO CONVERT TO CHAPTER 7” were filed and served via the Court’s
CM/ECF system on November 25, 2020.


                                                   /s/ J. H. Mahaney
                                                   J. H. Mahaney, Esquire (WV Bar No. 6993)




         1
                  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s Taxpayer
identification number are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation
Energy Holdings, LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605);
Dominion Coal Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone
Mountain Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC
(2213). The headquarters for each of the Debtors is located at P.O. Box 1010, Scott Depot, West Virginia 25560.




                                                      20
17151516.1
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 23 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 24 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 25 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 26 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 27 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 28 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 29 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 30 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 31 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 32 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 33 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 34 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 35 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 36 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 37 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 38 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 39 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 40 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 41 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 42 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 43 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 44 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 45 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 46 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 47 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 48 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 49 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 50 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 51 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 52 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 53 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 54 of 55
Case 3:19-bk-30289   Doc 2595 Filed 11/25/20 Entered 11/25/20 14:57:35   Desc
                       Main Document     Page 55 of 55
